Title: To John Adams from Oliver Wolcott, Jr., 1 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department Trenton September 1st. 1798—

I have the honor to transmit a copy of a letter from Jonathan Hunt Esquire, Commissioner for the first Division of Vermont dated August 26th. informing me, that Elijah Dewey who was named for the second Division, declines the appointment.
Though I have no personal acquaintance with Mr. Hunt, yet I have every reason to believe, that confidence may be placed in his recommendation of Moses Robinson junior.
Notwithstanding Mr. Robinson Junior is a son of the late Senator Robinson, I have been informed some time since, that he is a man of sense, information and good principles.
I have the honor to enclose a blank Commission to be filled with the name of such person as the President may approve; and to be with perfect deference, / Sir, / Your most obedient Servant

Oliv Wolcott.